                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA


GREGORY LEONARD,                 )                      3:18-CV-0404-MMD-CLB
                                 )
           Plaintiff,            )                      MINUTES OF THE COURT
                                 )
     vs.                         )                      April 6, 2020
                                 )
GENE YUP,                        )
                                 )
           Defendant.            )
________________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                LISA MANN             REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        On January 29, 2020, the Office of the Attorney General filed a notice of suggestion
of death of Gene Yup who died on December 26, 2019 (ECF No. 24). The court has
located an estate action filed in the Second Judicial District Court for the Estate of Dr.
Gene Hing Yup under case number PR20-0093 by Special Administrator Catherine Yup.
Plaintiff shall have until Wednesday, April 29, 2020 to file a motion for substitution of party
to the Estate of Gene Hing Yup under Fed. R. Civ. P. 25 and request service of the estate.
If plaintiff fails to do so, the court will recommend that this matter be dismissed.

       IT IS SO ORDERED.

                                                 DEBRA K. KEMPI, CLERK

                                          By:             /s/
                                                 Deputy Clerk
